Cite as 2022 Ark. 99
                  SUPREME COURT OF ARKANSAS
                                                    Opinion Delivered:   May 12, 2022
 IN RE ARKANSAS SUPREME COURT
 COMMITTEE ON CIVIL PRACTICE –
 ADOPTION OF REVISED RULE 4-6
 OF THE RULES OF THE SUPREME
 COURT AND COURT OF APPEALS
 OF THE STATE OF ARKANSAS




                                          PER CURIAM

        The Supreme Court Committee on Civil Practice recommended amendment to Rule

4-6 of the Rules of the Supreme Court and Court of Appeals. The recommendation was

published for comment on January 27, 2022. See In re Arkansas Supreme Court Committee on

Civil Practice – Recommendations to Revise Rule 4-6 of the Rules of the Supreme Court and Court of

Appeals of the State of Arkansas, Rule 28 of the Rules of Civil Procedure, and Board of Certified Court

Reporter Examiners – Recommendation to Revise Section 22 of the Regulations of the Board of Certified

Court Reporter Examiners, 2022 Ark. 14 (per curiam).

        Today, we adopt and republish the rule as set out below, which shall take effect June 1,

2022.


RULE 4-6. AMICI CURIAE BRIEFS.

        (a) Permission required; Scope limited. Briefs of amici curiae may be filed only with
        permission of the court, obtained on motion as provided in this rule. The briefs
        shall be limited to matters in the record on appeal and shall address only the issues
        raised by the parties at the appellate level. No new issues shall be introduced.
(b) Motion for permission; How and when filed.

(i) A motion for permission to file an amicus brief shall be filed at any time after
the filing of the appellee’s brief but no later than the day that the appellant’s reply
brief is due. It shall not exceed five double-spaced typewritten pages and shall
not include a memorandum of authorities but shall otherwise comply with Rule
2-1.

(ii) The motion shall be accompanied by the proposed amicus brief and shall state
whether the brief supports the appellant’s or appellee’s position or is neutral.

(iii) The motion shall specify the nature of the movant’s interest and set forth
with particularity the reasons why the amicus brief is necessary. The motion shall
contain the following statement: “The movant has read the briefs of the appellant
and appellee, and the amicus brief is necessary to address the following issue(s)
____________[list issue(s).]”

(c) Disclosures. A brief filed under this rule shall indicate: (i) whether counsel for
a party authored the brief in whole or in part, and (ii) whether such counsel or a
party made a monetary contribution intended to fund the preparation or
submission of the brief or otherwise collaborated in the preparation or submission
of the brief. It shall also identify every person or entity, other than the amicus
curiae, its members, or its counsel, who made such monetary contribution to the
brief or collaborated in its preparation. These disclosures shall be made in an
unnumbered footnote on the first page of the argument section of the brief.

(d) Oral arguments. Attorneys for amici curiae will not be permitted to participate
in oral arguments.

(e) Petitions for rehearing. Attorneys for amici curiae will not be permitted to file a
petition for rehearing or to join in the petition of a party.

(f) Certificate of Compliance with Administrative Order No. 19, Administrative Order
No. 21 Sec. 9, and with word-count limitations. Amicus briefs must include a
statement that the brief complies with (1) Administrative Order No. 19’s
requirements concerning confidential information; (2) Administrative Order No.
21, Section 9, which states that briefs shall not contain hyperlinks to external
papers or websites, and (3) the word-count limitations identified in subsection
(g) of this Rule. The person preparing the certificate may rely on the word count
of the word-processing system used to prepare the document. The certificate
must state the number of words in the document.
(g) Word-count limitations. Amicus briefs shall be no longer than 5,000 words. The
cover, the table of contents, the table of authorities, the certificate of service, and
the certificate of compliance shall not count against this limitation.



                                          2